DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This action is entered in response to Applicant's amendment and reply of 11/12/20. The claims 1-5, 7, 9-11, 13-16 and 23-25 are pending. Claims 1, 25 are amended. 
Response to Arguments
Applicant’s arguments filed 11/12/20 with respect to rejection of claims 1, 3, 5, 7, 9, 13-16, and 23 under 35 U.S.C. 103 as being obvious over Bertolero (US2005/0159645) in view of Garrison (US2015/0173782) in view of Huber (US2006/0074484). Applicant argues, the prior fails to teach “a flush port for supplying a flushing medium to the lumen at the trailing end of the cannula for removing air from and lubricating the entire length of the lumen”. Applicant draws attention to the irrigation lumen 66 and inflation lumen 64 being defined within a sidewall of the sheath 60, rather than having the main lumen of the sheath irrigated as claimed. Examiner makes notice, the irrigation of the distal end of the sheath, as taught by Bertolero in Paragraph [0033], is for a different purpose than the flushing of the sheath for insertion of the medical instrument as taught by Garrison in Paragraphs [0054], [0066]). One having ordinary skill in the art would look to Garrison for the improvement of flushing the lumen of the sheath before insertion of the medical instrument. Furthermore, the modification of Bertolero to include the flush port would be included in addition to the irrigation lumen 66. Applicant’s arguments towards the flush port of Garrison to be in communication with the irrigation lumen 66 are unfounded. Examiner does not rely on Garrison to teach this modification. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 13-16, 23 rejected under 35 U.S.C. 103 as being unpatentable over Bertolero (US2005/0159645) in view of Garrison (US2015/0173782) in view of Huber (US2006/0074484). 
Regarding claim 1, Bertolero discloses an assembly, comprising:
an introducer sheath (56/58) comprising: 
a tubular cannula (sheath 58) having a sidewall (sidewall of the lumen of outer sheath 58, see Fig. 4B) extending between a leading end (end of outer sheath 58 shown in Fig. 4B) and a trailing end (proximal end of outer sheath 58 not shown), the sidewall defining a lumen (lumen of outer sheath 58, the outer sheath 58 has a lumen for medical instrument 100 and the lumen of the sheath would be the same as shown in Fig. 5A) having an inner diameter and extending between the leading end and the trailing end therethrough (lumen of 58, see Figs. 4B, 5A); 
a first balloon (distal most balloon of set of balloons 56, see Fig. 4B) disposed adjacent the leading end of the cannula (see Fig. 4B), the first balloon being configured and arranged to dilate from a collapsed condition to an expanded condition (Paragraph [0032], [0033]); 
an inflation tube (inflation tube for balloons 56) disposed within the lumen and extending between the proximal end and the first balloon (Paragraph [0032]);
	Bertolero discloses a delivery device (catheter 100) and the delivery device being slidable within the lumen of the tubular cannula (Paragraphs [0029], [0039]); yet, is silent regarding the delivery device being adapted to deliver a prosthetic heart valve to an implantation site within a heart of a patient. Huber teaches delivering a heart valve 140 by a delivery device 142 (interpreted as the claimed delivery device) passed through an access device 60 having balloons 61 and 62 used to sandwich the myocardium (Paragraph [0080], [0107]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the catheter of Bertolero to deliver a prosthetic heart valve within the heart as taught by Huber in order to have the catheter of Bertolero be adaptable perform an implantation procedure for an implantable device such as heart valve (Paragraph [0009] of Huber).
at the trailing end of the cannula for removing air from and lubricating the length of the lumen, where the inflation tube extends between the inflation port and the first balloon. Garrison teaches a hub for an access sheath 2010 that has an occlusion balloon 2020 (see Fig. 2). The inflation lumen is connected by Y-arm on the proximal adaptor 224 (interpreted as the claimed hub) to tubing 2028 that terminates in a stopcock 2029 such that an inflation device may be attached to stopcock 2029 to inflate the balloon (Paragraph [0073]). The proximal adaptor also has another Y-arm 815 for aspiration (see Fig. 9). Garrison further teaches the sheath can either be aspirated or flushed the sheath with saline (Paragraph [0054], [0066]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified Bertolero to include a hub having an inflation port and a flush port at the trailing end of the cannula as taught by Garrison in order to have a member for the operator to connect the inflation and flush mechanisms while also minimizing blood loss during the procedure when devices are introduced (Paragraph [0098] of Garrison). Where the modified invention of Bertolero/Garrison would have the inflation tube extend between the inflation port and the first balloon (see Fig. 9 of Garrison).
Regarding claim 3, Bertolero/Garrison/Huber discloses the assembly of claim 1, Bertolero further discloses wherein the first balloon is configured to circumferentially dilate from a first diameter in the collapsed condition to a second diameter in the expanded condition (Paragraph [0025]).
Regarding claim 5, Bertolero/Garrison/Huber discloses the assembly of claim 3; yet, is silent regarding the claimed range of the second diameter is between approximately 0.273 inches (6.9 mm) and approximately 0.280 inches (7.1 mm). It would have been obvious to one having ordinary skill in the art to have the second diameter in the range of approximately 0.273 inches (6.9 mm) to approximately 0.280 inches (7.1 mm) since Bertolero sets forth that the second diameter is a result effective variable, wherein the second diameter is dependent on the size of the tissue opening (Paragraph [0030]). Therefore, it 

Regarding claim 7, Bertolero/Garrision/Huber discloses the assembly of claim 1, Garrision further teaches wherein the hub is hollow (Paragraph [0066] of Garrison).
Regarding claim 9, Bertolero/Garrison/Huber discloses the introducer sheath of claim 1; yet, is silent regarding the hub includes a hemostasis seal disposed within the hub to prevent fluid flow therethrough. Garrison teaches the access sheath 220 configured to be inserted into a vessel including a hemostasis seal 226 at the proximal hub (Paragraph [0065] of Garrison). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the hub of Bertolero/Garrison/Huber to include a hemostasis seal in order to allow the introduction of devices such as a guidewire while minimizing blood loss during the procedure (Paragraph [0098] of Garrison).
Regarding claim 13, Bertolero/Garrison/Huber discloses the introducer sheath of claim 1, Bertolero further discloses wherein the flushing medium comprises saline (Paragraph [0033]).
Regarding claim 14, Bertolero/Garrison/Huber discloses the assembly of claim 1, Bertolero further discloses further comprising a second balloon (second balloon 56 proximal to the distalmost balloon located along the length of the sheath, see Fig. 4B, Paragraph [0030]), the second balloon being configured and arranged to dilate from a collapsed condition to an expanded condition having a third diameter (the third diameter is the expanded configuration of the second balloon).
Regarding claim 15, Bertolero/Garrison/Huber discloses the assembly of claim 14, Bertolero further discloses wherein the third diameter of the second balloon is substantially equal to the second diameter of the first balloon (the balloons 56 have substantially the same diameter, see Fig. 4B).
Regarding claim 16, Bertolero/Garrison/Huber discloses the assembly of claim 14, Bertolero further discloses wherein the predetermined distance between the first balloon and the second balloon can be spaced to rest on opposite parts of a specific anatomic structure (Paragraph [0030]); yet, is silent 
Regarding claim 23, Bertolero/Garrison/Huber discloses the assembly of claim 1, Bertolero further discloses the first balloon is disposed a distance from the leading end of cannula (see Fig. 4B); 
However, Bertolero/Garrison/Huber does not expressly disclose wherein the first balloon is disposed a distance of between approximately 0.039 inches (1.0 mm) and approximately 1.181 inches (30 mm) from the leading end of the cannula. 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have the distance between the first balloon and the leading end of the cannula be between 0.039 inches (1 mm) and 1.81 inches (30 mm) since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Bertolero/Garrison/Huber would not operate differently with the claimed distance between the first balloon and the leading end of the cannula since the leading end of the cannula is intended to be within the ventricle and held by the balloon pressed to the ventricular wall and the largest distance of 30 mm between the first balloon and the leading end of the cannula would function appropriately. Further, Applicant places no criticality on the range claimed, only reciting in some examples  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bertolero in view of Garrison in view of Huber as applied to claim 1, and further in view of Beasley et al (US2015/0165170) (“Beasley”). 
Regarding claim 2, Bertolero/Garrison/Huber discloses the introducer sheath of claim 1; yet is silent regarding a plurality of spaced apart markings disposed on an abluminal surface of the cannula. Beasley teaches a catheter 10 including markings on the outer surface of the catheter that may be spaced equidistant from each other (Paragraph [0069] of Beasley). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the sheath of Bertolero/Garrison to include a plurality of spaced apart markers on the outer surface as taught by Beasley in order to allow the user to properly position the catheter with higher levels of accuracy due to the markings providing depth readings (Paragraph [0010] of Beasley).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bertolero in view of Garrison in view of Huber as applied to claim 3, and further in view of Majano (US2015/0272757).
Regarding claim 4, Bertolero/Garrison/Huber discloses the introducer sheath of claim 3; yet is silent regarding wherein the first diameter is less than 0.039 inches (1 mm) greater than a diameter of the cannula. Majano teaches a catheter assembly for narrow vessels that are 6 French or less (2 mm or less; Paragraph [0024] of Majano) and the balloon has a deflated diameter of 2.5 mm (Paragraph [0025] of Majano), resulting in the first diameter being approximately 0.02 inches greater than the diameter of the cannula. It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the cannula and balloon of Bertolero/Garrison/Huber to have a difference in diameter of 0.039 inches (1 mm) or less as taught by Majano in order to provide the appropriate diameter of a deflated balloon to allow for minimally invasive surgery. Further, it is known in the art to deflate the balloons so the overall device is as narrow as possible for advancement and withdrawal of the device form the body. 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bertolero in view of Garrison in view of Huber as applied to claim 1, and further in view of Drasler (US2013/0030410). 
Regarding claim 10, Bertolero/Garrison/Huber discloses the assembly of claim 1; yet, is silent regarding wherein the inflation medium is selected from at least one of a saline or a contrast media. Drasler teaches a delivery catheter having a distal balloon 25 that is inflated by an inflation lumen 150 (Paragraph [0098]). Where the inflation medium may be contrast medium, air, CO2 or other fluid to the distal balloon 25 (Paragraph [0098]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to the have the inflation medium of Bertolero/Garrison/Huber be a contrast media as taught by Drasler in order to visualize the balloon at the inflation site (Paragraph [0098] of Drasler).
Regarding claim 11, Bertolero/Garrison/Huber discloses the assembly of claim 1; yet, is silent regarding wherein the inflation medium is a bioabsorbable gas. Drasler teaches a delivery catheter having a distal balloon 25 that is inflated by an inflation lumen 150 (Paragraph [0098]). Where the inflation medium may be contrast medium, air, CO2 or other fluid to the distal balloon 25 (Paragraph [0098]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have the inflation medium of Bertolero/Garrison/Huber be a bioabsorbable gas as taught by Drasler in order to help reduce the profile of the catheter shaft (Paragraph [0098] of Drasler). CO2 is a bioabsorbable gas by being absorbed and transported through living tissues in the body. 

Claims 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bertolero in view of Garrison in view of Huber as applied to claim 1, and further in view of Bertolero et al (US2005/0222532) (“Bertolero-2”).  
Regarding claim 24, Bertolero/Garrison discloses the assembly of claim 1, wherein the inner diameter of the inner lumen is between about 17 French and about 20 French. Bertolero-2 teaches a multi-lumen catheter for accessing the heart that has an ID of 14.8 to 22.5 French (Paragraph [0068]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the inner diameter of the inner lumen of the catheter of Bertolero/Garrison/Huber to be between .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bertolero in view of Garrison in view of Bertolero-2.
Regarding claim 25, Bertolero discloses an introducer sheath (sheath 60) comprising: 
a tubular cannula (outer sheath of 58, see Fig. 4B) having a sidewall (sidewall of outer sheath of 58 as shown in Fig. 4B) extending between a leading end (distal most end of sheath 58 as seen in Fig. 4B) and a trailing end (proximal most end of sheath 58), the sidewall defining a lumen having a length therethrough (lumen of 58, see Fig. 4B), the lumen being adapted to receive a delivery device for delivering a prosthetic heart valve to a heart of a patient (the lumen of sheath 58 is adapted to receive the catheter 100 that is able to perform various medical procedures, Paragraphs [0029], [0039], [0042]); 
a first balloon (distal most balloon of set of balloons 56) disposed adjacent the leading end of the cannula, the first balloon being configured and arranged to dilate from a collapsed condition to an expanded condition (Paragraph [0032], [0033]); 
an inflation tube disposed within the lumen extending to the first balloon (Paragraph [0032]).
Bertolero is silent regarding the lumen having an inner diameter of between about 17 French and about 20 French. Bertolero-2 teaches a multi-lumen catheter for accessing the heart that has an ID of 14.8 to 22.5 French (Paragraph [0068]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the inner diameter of the inner lumen of the catheter of Bertolero to be between about 17 French to about 20 French as taught by Bertolero-2; as applicant appears to have placed no criticality on the claimed range (see Paragraph [0036] of the PBPUB indicating inner diameter may be the range claimed) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. 
Bertolero discloses inflating the balloon 56 by receiving an inflation medium (Paragraph [0033]) and supplying a flushing medium (saline is used to irrigate, Paragraph [0033]) to the lumen of the cannula for removing air and lubricating the lumen at the distal end (Paragraph [0033]). However, Bertolero is silent regarding a hub positioned adjacent the trailing end of the cannula, the hub including an inflation port configured to receive the inflation medium and a flush port for supplying the flushing medium at the trailing end of the cannula for removing air from and lubricating the length of the lumen, where the inflation tube extends between the inflation port and the first balloon. Garrison teaches a hub for an access sheath 2010 that has an occlusion balloon 2020 (see Fig. 2). The inflation lumen is connected by Y-arm on the proximal adaptor 224 (interpreted as the claimed hub) to tubing 2028 that terminates in a stopcock 2029 such that an inflation device may be attached to stopcock 2029 to inflate the balloon (Paragraph [0073]). The proximal adaptor also has another Y-arm 815 for aspiration (see Fig. 9). Garrison further teaches the sheath can either be aspirated or flushed the sheath with saline (Paragraph [0054], [0066]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified Bertolero to include a hub having an inflation port and a flush port as taught by Garrison in order to have a member for the operator to connect the inflation and flush mechanisms while also minimizing blood loss during the procedure when devices are introduced (Paragraph [0098] of Garrison). Where the modified invention of Bertolero/Garrison would have the inflation tube extend between the inflation port and the first balloon (see Fig. 9 of Garrison). 
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M. M./
Examiner, Art Unit 3771


/TODD J SCHERBEL/Primary Examiner, Art Unit 3771